Earl Warren: Gallagher, Chief of Police of the City of Springfield, Massachusetts, et al., Appellants, versus Crown Kosher Super Market of Massachusetts. Mr. Ehrmann, you may continue with your argument.
Herbert B. Ehrmann: Mr. Chief Justice and may it please the Court. I would like to utilize the few moments at my disposal for rapid summary of the position of the plaintiffs. Now the plaintiffs in this case claim that the Lords day Act of Massachusetts is unconstitutional as an invasion of First Amendment rights for three reasons. First, that it is a -- an Act to enforce observance of Sunday as the Lords day and second, oh, at this -- at this point, I would like to answer more specifically Mr. Justice Black's question which I didn’t quite grasp yesterday. We do not believe that the fact that Commonwealth against Has, has called it a civil regulation is binding on this Court not only because it's at variance with all the other decisions, but because it matters involving basic constitutional rights. This Court is not bound by State court characterizations of the purpose of the Act but we'll look at its actual effect. We have cited several cases on our brief and many cases not cited for that specific purpose nevertheless bear out the same proposition.
Felix Frankfurter: And we have held even in tax cases, were knocked down where the State court (Inaudible)
Herbert B. Ehrmann: That -- that I think, is -- Society for Savings against Bowers, I believe is -- is one of those cases, Mr. Justice Frankfurter.
Earl Warren: Well, should we at the same time, disregard all the earlier cases which hold that this was a religious Act as well as the later ones which say that it's an -- it's a lay Act?
Herbert B. Ehrmann: The -- well, the later cases do not quite say that. Now, the -- the very --
Earl Warren: But the house --
Herbert B. Ehrmann: Very late cases --
Earl Warren: But the house case did.
Herbert B. Ehrmann: Also hold it's a religious Act.
Earl Warren: I beg your pardon?
Herbert B. Ehrmann: I say there's a conflict in -- in the decisions. Many later cases hold that it is an Act to enforce observance as a law.
John M. Harlan II: But the house --
Herbert B. Ehrmann: But neither characterization would be binding on this Court because the -- the -- it's the substance of the Act and its effect that will determine what this Court feels about it.
John M. Harlan II: Yes.
Herbert B. Ehrmann: I also called the attention of the Court to the fact that the Lords day Act intentionally selected a day in which the majority of people already abstain from work and that in the language of Judge Magruder, it gave special protection to the majority of faith and did not give the same protection to minority faiths that believed in the seventh day as the Sabbath. And third and this bears on the question I think, Mr. Justice Brennan, asked me yesterday. We have here a situation in which the invasion of basic First Amendment rights is alleged and there's no question but that the interference is serious and the damage is great. To justify that requires a compelling reason and there is an absence of such a compelling reason in this case. We're not talking about a day of rest because there's no question but that the -- the State could establish a day of rest. This is a question of whether everybody must abstain from work on the same day. Now, we have no evidence that in this modern world with all of its complications, that that is a compelling reason. As a matter of fact, the -- the scores of exceptions in this Act themselves indicate that that's a wholly impracticable thing. So that when this Court comes to consider it, the third ground based upon -- the discussions and considerations that this Court has given in leading cases such as Schneider against Irvington and other cases, you'll come to the question of weighing whether or not, the necessity for everybody resting on the same day, if it ever could be accomplished, is so compelling that these plaintiffs should be forced because of their religion and because of the law, to lose 52 days for one reason and 52 days for another, during the course of the year.
Earl Warren: Mr. Ehrmann, I wonder if they selected a day that -- on which there was no religious observance of any kind, let -- let's say that Thursday would be such -- such a day and there's a -- in their one day of rest statute, they selected a Thursday. Would that in your opinion, be objectionable?
Herbert B. Ehrmann: It would not be objectionable if it contained the same provision that we are urging in this case namely, that those who abstain from work on another day would be -- not be compelled to abstain on that day. And I say that --
Earl Warren: No, but I'm --
Herbert B. Ehrmann: Because --
Earl Warren: The question I pose was whether they should say Thursday shall be the day of -- of rest. Anyone could rest any other day that they want, but -- but that shall be a day of rest when business shall close. Now, leaving out the religious day, would that in your opinion, be valid?
Herbert B. Ehrmann: Well, the difficulty is that it would favor the atheist, unless it --
Earl Warren: I beg your pardon?
Herbert B. Ehrmann: It would favor the atheist unless there was an exception for those who observed another day.
Earl Warren: But why --
Herbert B. Ehrmann: And in a complicated --
Earl Warren: Why --
Herbert B. Ehrmann: Society --
Earl Warren: Why would it favor the atheist?
Herbert B. Ehrmann: Well, because the atheist would then be -- if -- if the atheist would work seven days -- would -- would work six days a week and lose one day, those who observe their religion piously, would lose two days a week. Now --
Earl Warren: You may never get --
Herbert B. Ehrmann: And that's the only --
Earl Warren: You mean they would get hurt?
Herbert B. Ehrmann: They would get hurt, yes.
Earl Warren: Economically.
Herbert B. Ehrmann: That's the only complication.
Earl Warren: Yes.
Herbert B. Ehrmann: And on --
Earl Warren: But isn't that a --
Herbert B. Ehrmann: I have difficulty --
Earl Warren: Isn't that a matter for the legislature to determine?
Herbert B. Ehrmann: Well, I have difficulty with --
Earl Warren: (Voice Overlap)
Herbert B. Ehrmann: -- some of these hypothetical cases, the legislature in these matters of religion and sometimes color and politics are -- are possibly poor vehicles to assert the rights of minorities. We have seen that in - in many cases. The -- the case of the products with Carolene Products case, which Mr. Justice Stone emphasized that fact that there are cases in which the legislature -- you cannot expect much relief because they represent a dominant majority opinion. I do --
Felix Frankfurter: Are you going to take --
Herbert B. Ehrmann: Pardon?
Felix Frankfurter: Do you think maybe the Court takes over an independent assessment?
Herbert B. Ehrmann: No, I --
Felix Frankfurter: In other words, the legislature in that field doesn't operate at all without -- with any of the implications that the power of legislation rested in them, is that it?
Herbert B. Ehrmann: No, I -- I feel that in matters of economics and regulation of business, that that sort of thing does not occur, but in -- in matters touching racial prejudice or religious preferences or anything of that sort, it's a different situation.
Felix Frankfurter: I understand the difference. I understand the difference of the content of the two types of legislation. What I want to know is whether in this second class to which you advert, the legislature -- the action of the legislature is immaterial and this Court sits quite independently in asserting what is or is not a -- a fair restriction because all of us are restricted to some extent in our legislature. All, whether it's religion, whether it's speech, whether it's teaching, whether it's anything, nobody can fully do what he pleases in (Inaudible) in one way. So when that adjustment has to be struck, and what I want to know whether in those situations, the legislature is out altogether and we determine it as though there had been no judgment by the legislature that this is desirable or needed.
Herbert B. Ehrmann: No, I wouldn't go that far. I think that -- that the --
Felix Frankfurter: If you don't go that far --
Herbert B. Ehrmann: That the --
Felix Frankfurter: Then you have to give us some guide how -- where to stop before we get there.
Herbert B. Ehrmann: Well, I -- I am not so lacking in knowledge of my own limitations as to guide this Court, but I do say that the decisions which are guides to me in this course -- in this Court such as Schneider against -- the Schneider case I mentioned and the Barnett case and other cases are guides. And those guides say that there must be -- where there's a serious interference with First Amendment rights, there must be some compelling reason for it. And we have not been furnished with any such reason here, the -- as a matter of fact, my brother here says that most people already observe Sunday, so that the question which should be answered is as one of the Justices said yesterday, is that the criminal law now needs it for this purpose. I'm reminded of the progressive school child who asked the teacher, “Teacher, do we have to do today the things we want to do?” This is -- they do it anyway. So that the question confronting us is whether or not, the criminal law has justification for forcing people who are already observing the seventh day to also observe the -- the seventh day to also observe the first day and there's no such reason. Now, if I'm -- I would like now to pass on to -- to pass -- to -- oh, I should add this, which is also a part of the question and that is that if there are alternatives, even if there was some need for it, but if there were alternatives that imposition will not be placed upon the -- those who observe the seventh day as the Sabbath and in this instance, there are such alternatives. There is for instance an exemption as an alternative for those who observe the seventh day. There's also the one day of rest in -- in the seventh, which is becoming more the universal statute relating to hours of labor. Now, if Your Honor please, I see the red light is shown. There are some subjects that I haven't -- one subject I haven't touched on yet and --
Earl Warren: You may state it if you -- if you wish, just what is -- but we will observe the time, otherwise.
Herbert B. Ehrmann: Well, I -- I had intended to go into the question of due process. We have here a -- a statute which I hope that will be studied because it has such -- so many instances where the -- the declared purpose of the statute, as my brother has stated that namely, for a day of rest, is not carried out appropriately by the statute. Let us take the very -- the very clause we're talking about now that -- that this Crown Kosher Market may -- open at 6 o'clock and if it provided, it closes at 10 o'clock on Sunday. Whose rest is being promoted by that? Isn't that a completely inappropriate law if it supposed to induce a day of rest? So far as the public are concerned, if they're disturbed by a shop -- shop at all, certainly they'll be disturbed between 6 o'clock in the morning on a Sunday and 10 o'clock. If we're taking about the employees of the store, they not only have already been off on Saturday, but why should they get up at 5 o'clock in the morning to get there at 6 o'clock in the morning, in order to preserve their own rest? And then they have to quit at 10 o'clock and after that, they can -- they can engage as they wish and anyone of 40 or 50 things that these exemptions allow to drive a -- drive a taxi, push carts, anything.
Felix Frankfurter: Including sleep which isn't provided.
Herbert B. Ehrmann: They can go back to sleep again [Laughter]. Now, there -- there is still a further illustration. Mr. Chernock under this statute could take a pushcart, if he could get the license by the municipal authorities and sell these kosher meats all day long on Sunday, but he can't go indoors and sell it from a shop. Now, what does that have to do with rest if he would tire himself up by 12 hours going up and down the street with a pushcart? He could do it under the statute. You've got the strange -- the strange situation where a baker may sell bread from his store but he can't deliver it, but a Kosher Market can only sell in -- in limited hours, but he can deliver it all day long. The -- the reason for this -- for these things is not -- we can't blame the Massachusetts legislature, if Your Honor please, they are attempting an impossible task. They are taking an old statute passed to enforce reverence for the law -- for the Lords day and they're trying to work into it accommodations for a modern society and it just can't be done.
Earl Warren: Mr. Elcock, your time has expired but the last few minutes of your argument were taken up by questions. If you should like to take say, four minutes to sum up your argument?
Joseph H. Elcock, Jr.: If I may make --
Earl Warren: Which is it have not (Inaudible) do, you may do that.
Joseph H. Elcock, Jr.: Thank you, Your Honor, may it please the Court. I would say just one thing in closing. Yesterday, a question was asked to Mr. Ehrmann, I think by Justice Black, as to what would happen if Massachusetts reenacted its statute, assuming this Court struck down the present one and reenacted it in a manner which said this is purely a day of rest, thus, excluding any problem of religion. I'm not sure that we had a direct answer to it, but I would suggest that if this Court felt that Massachusetts could reenact a statute on any particular day, whether it'd be Thursday or Sunday, excluding therefrom any reference to religion. We have then in effect, just what is before you today in the sense that our statute by our Supreme Court has been interpreted to be one which is for a day of rest. Mr. Ehrmann has called attention to numerous Massachusetts decisions where he indicates as a contrary holding. I would ask the Court in examining the cases, to note that Massachusetts has decided the question of religion in only two cases. One, is the Has case, which clearly says it is a day of rest, the second is the Chernock case, which very recently, has reaffirmed it. And any other case in the Commonwealth of Massachusetts is not one which relates to religion. The attack in any of those other cases was as to the meaning of the words, whether a particular individual had or had not violated the statute. So, Massachusetts has twice been called upon to determine whether this is a statute governing religion or establishing one and twice has said it is not. Thank you, Your Honors.
John M. Harlan II: May I ask you question.
Joseph H. Elcock, Jr.: Yes, Your Honor.
John M. Harlan II: Whom do you say did the argument the statute (Inaudible) refers? It talked on the subject of (Inaudible)
Joseph H. Elcock, Jr.: Well, I would say that a statute could be enacted, Your Honor, with no exceptions whatsoever in a sense that say, if Thursday were picked, there need be no exception for an atheist, there need be no exception for a Christian, there need be no exception for a member of the Jewish faith and we would say that the failure to put in an exemption per se, is not any constitutional difficulty. It is a question of whether the full thrust of a law which might oppress certain groups, whether they be religious or economic or otherwise, might by a court, be softened to some extent by putting in an exception. So that the hardship on those groups is somewhat lessened and we would say that for that reason, it may be highly desirable to put them in but constitutionally, they would not be required and we would say that in Massachusetts, we have felt called upon to do just exactly that.
Felix Frankfurter: But even if you give favors that you need not give anybody, if you get them to some, does that preclude the writing -- the unequal protection of the law?
Joseph H. Elcock, Jr.: No, Your Honor. I concede that if an exception in a statute were put in, in a broad enough form, it may well prefer one minority in a manner which would not give such similar preference to another minority. And to that extent, the -- inclusion of some of these bits of exception might well run afoul of a -- a constitutional problem, but here, if there is an exception, it certainly is for the benefit of the Jewish people and for the Jewish people then under this exception, the claim that they are injured as a minority is - is I think, using this particular exception in reverse. Thank you.
Earl Warren: Thank you.